         Case 2:21-cv-00666-RSM Document 33 Filed 09/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8
     IRENE ZHANG, individually; LEI DONG,
 9
     individually; CATHERINE XIAOMEI LIU,
     individually; ROBERT ROBBINS, individually,             CASE NO.: 2:21-CV-00666-RSM
10
     and as the parent, next friend, and guardian ad litem
11   on behalf of A.R., a minor, F.R., a minor, S.R., a
     minor, A.R., a minor, and C.R., a minor;                        ORDER RE:
12   VANESSA ROBBINS, individually; COOPER                   STIPULATION FOR EXTENSION
     ROBBINS, individually; LUCY GLASSMAN,                     OF TIME TO RESPOND TO
13   individually; RICKY GLASSMAN, individually;                     COMPLAINT
     NORA HELEN FERRUFINO, individually;
14   CHARLES SHEN HAO, individually; CHOON
     YUL LEE, individually; YOON KIL LEE,
15   individually; HYUN SHIM KIM, individually:
16   YAN DENG, individually; GUO QIANG DING,
     individually; JACQUELINE GEE, individually;
17   YU QIAN GE, individually; BILAN HEIF,
     individually; SOPHIA JIANG, individually; XIN
18   JIE LI, individually; JOE YOUNG SUNG,
     individually; YU DAN WANG, individually;
19   SALVADOR F. RIVAS, individually; MING WU,
     individually and as the parent, next friend, and
20   guardian ad litem on behalf of J.W., a minor, and
     F.W., a minor; YUAN XIE, individually,
21   XINGWEN YE, individually; YONG CHEN ZHI,
     individually; ZHENG LIANG, individually;
22
     SZUTING CHEN, individually; SHEE WAI
23   KUEN, individually; ZHONG PING GAO,
     individually; YUAN GAO, individually and as the
24   parent, next friend and guardian ad litem on behalf
     of E.S., a minor; and POES 10 through 10,
25   inclusive;

26                        Plaintiff,

     ORDER GRANTING STIPULATION
     EXTENDING TIME TO RESPOND TO COMPLAINT
     (No. 2:21-CV-00666-RSM) -1-
          Case 2:21-cv-00666-RSM Document 33 Filed 09/01/21 Page 2 of 2



     v.
 1
     THE BOEING COMPANY, a Delaware,
 2   corporation; HONEYWELL, INTERNATIONAL
     INC., a Delaware corporation; AMETEK INC., a
 3   Delaware Corporation; AMETEK AMERON LLC,
     a Delaware Limited Liability Company; AMETEK
 4   AEROSPACE, LLC, a Delaware Limited Liability
     Company; ROTRON INC., a New York
 5
     Corporation; and DOES 6 through 50, inclusive,
 6                      Defendants.
 7
            Pursuant to the Stipulation for Extension of Time to Respond to Complaint, and good
 8
     cause shown,
 9
            IT IS HEREBY ORDERED extending the time for Defendants Ametek, Inc., Ametek
10
     Ameron LLC, Ametek Aerospace, LLC, and Rotron Inc. to respond to the Second Amended
11
     Complaint through October 1, 2021.
12

13
            DATED: This 1st day of September, 2021.
14

15

16                                             A
                                               The Honorable Ricardo S. Martinez
17                                             United States District Judge

18
19

20

21

22

23

24

25

26

     ORDER GRANTING STIPULATION
     EXTENDING TIME TO RESPOND TO COMPLAINT
     (No. 2:21-CV-00666-RSM) -2-
